                                                                            1     Thomas A. Buford, III (WSBA 52969)                   HEARING DATE: February 3, 2021
                                                                                  Bush Kornfeld LLP
                                                                            2     601 Union St., Suite 5000                            HEARING TIME: 1:00 p.m. PT
                                                                                  Seattle, WA 98101                                    RESPONSE DUE: At Hearing
                                                                            3     Telephone: (206) 292-2110                            LOCATION: Telephonic
                                                                                  Email: tbuford@bskd.com
                                                                            4
                                                                                  Richard M. Pachulski (Pro Hac Vice
                                                                            5     Pending)
                                                                                  Ira Kharasch (Pro Hac Vice Pending)
                                                                            6     Alan J. Kornfeld (Pro Hac Vice Pending)
                                                                                  Jeffrey W. Dulberg (Pro Hac Vice Pending)
                                                                            7     Pachulski Stang Ziehl & JonesthLLP
                                                                                  10100 Santa Monica Blvd., 13 Floor
                                                                            8     Los Angeles, CA 90067
                                                                                  Telephone: 310/ 277-6910
                                                                            9     Facsimile: 310/ 201-0760
                                                                                  Email: rpachulski@pszjlaw.com
                                                                           10            akornfeld@pszjlaw.com
                                                                                         jdulberg@pszjlaw.com
                                                                           11
                                                                                  Proposed Attorneys for Debtor and
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12     Debtor in Possession
                                                                                                               UNITED STATES BANKRUPTCY COURT
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13
                                             ATTOR NE YS A T LAW




                                                                           14                                  EASTERN DISTRICT OF WASHINGTON
                                                                           15     In re:                                             Chapter 11
                                                                           16     EASTERDAY RANCHES, INC.,                           Case No. 21-00141 (WLH)
                                                                           17                                     Debtor.            DECLARATION OF T. SCOTT
                                                                                                                                     AVILA IN SUPPORT OF
                                                                           18                                                        DEBTOR’S BANKRUPTCY
                                                                                                                                     PETITION AND EMERGENCY
                                                                           19                                                        “FIRST DAY” MOTIONS
                                                                           20

                                                                           21

                                                                           22              T. SCOTT AVILA declares:

                                                                           23              1.       I am a co-Chief Restructuring Officer of the above-captioned debtor and

                                                                           24     debtor in possession, Easterday Ranches, Inc. (the “Debtor”). I am generally familiar

                                                                           25     with the Debtor’s business and financial affairs, and books and records. I am above

                                                                           26     18 years of age and I am competent to testify.

                                                                           27              2.       I am authorized to submit this Declaration on behalf of the Debtor.

                                                                           28     Except as otherwise indicated, all facts set forth in this Declaration are based upon my
                                                                                  DECLARATION OF T. SCOTT AVILA IN SUPPORT OF DEBTOR’S BANKRUPTCY
                                                                                  PETITION AND EMERGENCY “FIRST DAY” MOTIONS
eb02fb01j3                                                                        DOCS_SF:104977.2 20375/002

                                                                                21-00141-WLH11           Doc 14   Filed 02/02/21   Entered 02/02/21 11:55:14   Pg 1 of 10
                                                                            1     personal knowledge of the Debtor’s operations and finances, information learned from
                                                                            2     my review of relevant documents, and information I have received from the Debtor’s
                                                                            3     advisors. If I were called upon to testify, I could and would testify competently to the
                                                                            4     facts set forth herein on that basis.
                                                                            5              3.       I submit this declaration (the “Declaration”) in support of the Debtor’s
                                                                            6     bankruptcy petition and the following two “first day” motions:                  (a) Debtor’s
                                                                            7     Emergency Motion for Interim and Final Orders Authorizing Debtor to Use Cash
                                                                            8     Collateral (the “Cash Collateral Motion”) and (b) Emergency Motion of Debtor for
                                                                            9     Order (I) Authorizing Debtor to Continue Using Existing Cash Management System,
                                                                           10     Bank Accounts, and Business Forms; and (II) Granting Related Relief (the “Cash
                                                                           11     Management Motion”). Capitalized terms not otherwise defined herein shall have the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12     same meanings as set forth in the foregoing motions.
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13     A.       Company Background
                                             ATTOR NE YS A T LAW




                                                                           14              4.       In 1958, Ervin Easterday moved his family and farming operation from
                                                                           15     Nampa, Idaho to southeastern Washington, where he purchased 300 acres of
                                                                           16     undeveloped land in the new Columbia Basin Reclamation Irrigation Project. Since
                                                                           17     then, the Easterday family farm has grown to more than 18,000 acres of potatoes,
                                                                           18     onions, corn, and wheat. The farm’s grain products are sold to the Debtor – the
                                                                           19     Easterday family’s cattle business – where it is used to raise cattle for the Debtor’s
                                                                           20     sole customer, Tyson Fresh Meats, Inc. (“Tyson”), pursuant to that certain Cattle
                                                                           21     Feeding Agreement, dated February 20, 2017 (as amended or supplemented, the
                                                                           22     “Cattle Feeding Agreement”).
                                                                           23     B.       The Cattle Feeding Agreement
                                                                           24              5.       The Debtor purchases and raises cattle for eventual slaughter. Its sole
                                                                           25     customer is Tyson. The cattle purchased by the Debtor are located and raised at
                                                                           26     various parcels of real property owned by the Debtor or certain non-Debtor affiliates,
                                                                           27     which have been developed as feedlots (collectively, the “Feedlots”). The Feedlots
                                                                           28
                                                                                  DECLARATION OF T. SCOTT AVILA IN SUPPORT OF DEBTOR’S BANKRUPTCY
                                                                                  PETITION AND EMERGENCY “FIRST DAY” MOTIONS-2
eb02fb01j3                                                                        DOCS_SF:104977.2 20375/002

                                                                                21-00141-WLH11           Doc 14   Filed 02/02/21   Entered 02/02/21 11:55:14   Pg 2 of 10
                                                                            1     are specialized facilities for the purpose of feeding, housing, and caring for cattle
                                                                            2     while the cattle mature to a sufficient weight and size to be processed by Tyson or its
                                                                            3     designees. As of February 1, 2021 (the “Petition Date”), there are approximately
                                                                            4     54,000 head of cattle at the Feedlots at various levels of maturity, ranging from those
                                                                            5     of just 2-3 months in age to those who have reached a mature, slaughter weight,
                                                                            6     generally at 12-16 months old. Pursuant to the Cattle Feeding Agreement, Tyson is
                                                                            7     obligated to reimburse the Debtor, or otherwise fund, 100% of the procurement,
                                                                            8     feeding, and care cost of the cattle, which are deducted from the sale of the cattle
                                                                            9     when transferred to Tyson (or its affiliate) for processing pursuant to a formula more
                                                                           10     fully set forth in the Cattle Feeding Agreement.
                                                                           11     C.       Events Leading to the Commencement of the Debtor’s Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12              6.       On January 24, 2021, Tyson filed a lawsuit against the Debtor in the
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13     Superior Court of the State of Washington for Franklin County (the “Tyson Lawsuit”)
                                             ATTOR NE YS A T LAW




                                                                           14     and concurrently filed a Motion for the Appointment of Receiver (the “Receiver
                                                                           15     Motion”). The Tyson Lawsuit alleges, inter alia, that the Debtor’s former president,
                                                                           16     Cody Easterday, purportedly engaged in fraudulent “forward billing” practices,
                                                                           17     resulting in Tyson’s overpayment of over $200 million for the purchase and feeding of
                                                                           18     “non-existent” or “missing” cattle due to the submission of fraudulent invoices and
                                                                           19     records pursuant to the Cattle Feeding Agreement. The Receiver Motion was set for
                                                                           20     hearing during the afternoon of February 1, 2021.
                                                                           21              7.       As a result of the purported fraudulent activity, Tyson unilaterally
                                                                           22     reduced its payments to the Debtor under the Cattle Feeding Agreement, thereby
                                                                           23     significantly reducing the Debtor’s ability to fund ongoing operations, including the
                                                                           24     costs associated with caring for and feeding the cattle located on the Feedlots.
                                                                           25              8.       Notwithstanding the Tyson Lawsuit, in an effort to preserve the Debtor’s
                                                                           26     business operations and protect the cattle in the near term, Tyson has advanced (on a
                                                                           27

                                                                           28
                                                                                  DECLARATION OF T. SCOTT AVILA IN SUPPORT OF DEBTOR’S BANKRUPTCY
                                                                                  PETITION AND EMERGENCY “FIRST DAY” MOTIONS-3
eb02fb01j3                                                                        DOCS_SF:104977.2 20375/002

                                                                                21-00141-WLH11           Doc 14   Filed 02/02/21   Entered 02/02/21 11:55:14   Pg 3 of 10
                                                                            1     prepetition basis) certain costs associated with the care and feeding of the cattle
                                                                            2     located at the Feedlots directly to the Debtor’s vendors or other parties.
                                                                            3     D.       The Debtor’s Management
                                                                            4              9.       On January 31, 2021, the Debtor’s shareholders, who also comprised the
                                                                            5     Debtor’s then-constituted Board of Directors, Cody Easterday, Debby Easterday, and
                                                                            6     Karen L. Easterday (collectively, the “Former Board”), executed that certain Action by
                                                                            7     Written Consent, to elect Craig A. Barbarosh, R. Todd Neilson, and Thomas
                                                                            8     Saunders, V, as the Debtor’s directors (collectively, the “Independent Board”).
                                                                            9     Thereafter and on that same date, each member of the Former Board resigned their
                                                                           10     positions as directors and officers of the Debtor.
                                                                           11              10.      Importantly, the members of the Independent Board were selected for
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12     their experience and expertise in the cattle and/or restructuring industry.               More
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13     particularly, Mr. Barbarosh is a nationally recognized restructuring attorney with over
                                             ATTOR NE YS A T LAW




                                                                           14     twenty-five years of experience. Mr. Barbarosh also has extensive experience serving
                                                                           15     as director for many troubled or distressed companies. Mr. Neilson has over thirty
                                                                           16     five years of experience in the restructuring space with a particular emphasis on public
                                                                           17     and forensic accounting, having previously served as a special agent for the Federal
                                                                           18     Bureau of Investigation specializing in accounting investigations. Mr. Neilson also
                                                                           19     has experience serving as a trustee, examiner, financial consultant, and advisor for
                                                                           20     companies in bankruptcy. Finally, as a sixth-generation cattleman, Mr. Saunders
                                                                           21     brings a lifetime of experience in the ranching and cattle business to the Independent
                                                                           22     Board. Mr. Saunders currently owns and operates the 7,000 acre Twin V Ranch
                                                                           23     located near Fort Worth, Texas, where he manages the Twin V Ranch’s cow-calf and
                                                                           24     equine businesses.
                                                                           25              11.      On January 31, 2021, the Independent Board met and unanimously voted
                                                                           26     to appoint co-Chief Restructuring Officers, myself and Peter Richter. On that same
                                                                           27

                                                                           28
                                                                                  DECLARATION OF T. SCOTT AVILA IN SUPPORT OF DEBTOR’S BANKRUPTCY
                                                                                  PETITION AND EMERGENCY “FIRST DAY” MOTIONS-4
eb02fb01j3                                                                        DOCS_SF:104977.2 20375/002

                                                                                21-00141-WLH11           Doc 14   Filed 02/02/21   Entered 02/02/21 11:55:14   Pg 4 of 10
                                                                            1     date and given the imminent hearing on the Receiver Motion, the Independent Board
                                                                            2     also voted to authorize the commencement of this chapter 11 case.
                                                                            3     E.       Prepetition Capital Structure
                                                                            4            i.         Revolving Loan Agreement
                                                                            5              12.      The Debtor and its non-debtor affiliate, Easterday Farms Partnership
                                                                            6     (“Farms” and together with the Debtor, the “Borrowers”), are parties to that certain
                                                                            7     Revolving Loan Agreement, dated September 3, 2020 (as amended, the “Revolving
                                                                            8     Loan Agreement”), by and among the Borrowers, Cody Easterday, Debby Easterday,
                                                                            9     Karen Easterday, and Gale Easterday as guarantors (collectively, the “Guarantors”),
                                                                           10     and Washington Trust Bank, as lender (the “Washington Trust”).
                                                                           11              13.      The Revolving Loan Agreement provides for a $45 million revolving
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12     credit facility that is purportedly secured by all goods, equipment, farm equipment,
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13     inventory, fixtures, accounts, deposit accounts, chattel paper, documents, general
                                             ATTOR NE YS A T LAW




                                                                           14     intangibles, instruments, investment property, and letter of credit rights.
                                                                           15              14.      As of the Petition Date, the outstanding principal balance of the
                                                                           16     Revolving Loan Agreement was approximately $45 million.
                                                                           17              15.      On January 15, 2021, Washington Trust sent a letter to Farms asserting
                                                                           18     the existence of certain non-monetary defaults under the Revolving Loan Agreement,
                                                                           19     principally relating to certain reporting obligations, but agreeing to forbear upon the
                                                                           20     exercise of remedies until January 31, 2021 to allow Farms to cure the purported
                                                                           21     default, provided that no further default occur pursuant to the terms of the Revolving
                                                                           22     Loan Agreement.
                                                                           23              16.      On January 26, 2021, Washington Trust sent a Notice of Default to the
                                                                           24     Borrowers and Guarantors, asserting certain defaults under the Revolving Loan
                                                                           25     Agreement related to the filing of the Tyson Lawsuit and the untimely death of
                                                                           26     Guarantor Gale Easterday in December 2020.
                                                                           27

                                                                           28
                                                                                  DECLARATION OF T. SCOTT AVILA IN SUPPORT OF DEBTOR’S BANKRUPTCY
                                                                                  PETITION AND EMERGENCY “FIRST DAY” MOTIONS-5
eb02fb01j3                                                                        DOCS_SF:104977.2 20375/002

                                                                                21-00141-WLH11           Doc 14   Filed 02/02/21   Entered 02/02/21 11:55:14   Pg 5 of 10
                                                                            1           ii.         Mortgage Loans
                                                                            2               17.     The Borrowers are also party to that certain Loan Agreement dated
                                                                            3     February 12, 2020 (the “Term Loan”), by and among the Borrowers, as borrowers, the
                                                                            4     Guarantors, and the Prudential Insurance Company of America, as lender. As of the
                                                                            5     Petition Date, the aggregate outstanding principal amount of the Term Loan is $50
                                                                            6     million.
                                                                            7               18.     The Term Loan is secured by that certain Mortgage, Security Agreement,
                                                                            8     Fixture Filing with Assignment of Rents and Proceeds, Leases and Agreements dated
                                                                            9     February 12, 2020, which purportedly covers certain of the Borrowers’ owned real
                                                                           10     estate.
                                                                           11               19.     The Debtor is party to that certain Fixed Interest Rate Promissory Note
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12     dated June 4, 2015 (the “Fixed Rate Loan”), by and among the Debtor, as borrower,
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13     and Farms and the Guarantors, as guarantors, and AXA Equitable Life Insurance
                                             ATTOR NE YS A T LAW




                                                                           14     Company, as lender. As of the Petition Date, the aggregate outstanding principal
                                                                           15     amount of the Fixed Rate Loan is $25.5 million.
                                                                           16               20.     The Fixed Rate Loan is secured by that certain Mortgage, Security
                                                                           17     Agreement, Assignment of Rents and Fixture Filing dated June 4, 2015, which
                                                                           18     purportedly covers certain of the Debtor’s and Farms’ owned real estate.
                                                                           19          iii.         General Unsecured Claims
                                                                           20               21.     In addition to its secured debt, the Debtor’s books and records reflect
                                                                           21     approximately $12.5 million in unsecured debt incurred in the ordinary course of
                                                                           22     business, principally comprised of trade payables, a portion of which is payable to
                                                                           23     Farms in the approximate amount of $388,341.
                                                                           24               22.     As of the Petition Date, the Debtor has approximately 76 employees.
                                                                           25     F.        Cash Collateral Motion
                                                                           26               23.     Through the Cash Collateral Motion, the Debtor seeks interim and final
                                                                           27     orders: (i) authorizing the Debtor, in its discretion, to use cash collateral in accordance
                                                                           28
                                                                                  DECLARATION OF T. SCOTT AVILA IN SUPPORT OF DEBTOR’S BANKRUPTCY
                                                                                  PETITION AND EMERGENCY “FIRST DAY” MOTIONS-6
eb02fb01j3                                                                        DOCS_SF:104977.2 20375/002

                                                                                21-00141-WLH11           Doc 14   Filed 02/02/21   Entered 02/02/21 11:55:14   Pg 6 of 10
                                                                            1     with the Budget, including any funds prepaid to the Debtor by Tyson, (ii) granting
                                                                            2     Washington Trust certain adequate protection in the form of new liens and
                                                                            3     superpriority claims against the Debtor’s estate, to the extent of any diminution in
                                                                            4     value of Washington Trust’s prepetition interests in the Debtor’s assets, and (iii)
                                                                            5     granting such other and further relief as is just and proper under the circumstances.
                                                                            6              24.      The Debtor commenced this bankruptcy case with minimal cash on hand.
                                                                            7     Tyson is the Debtor’s sole customer and all of the Debtor’s operating receipts are
                                                                            8     generated from its relationship with Tyson. In order to fund the Debtor’s ongoing
                                                                            9     administrative and operating expenses, including the costs associated with feeding and
                                                                           10     caring for the cattle, the Debtor requires immediate and urgent funding that only
                                                                           11     Tyson is willing to provide through prepayments against amounts accruing
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12     postpetition under the Cattle Feeding Agreement. The Debtor projects that the feed on
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13     hand will last no later than Thursday, February 4, 2021, and without funding from
                                             ATTOR NE YS A T LAW




                                                                           14     Tyson the Debtor will not have sufficient cash to purchase new feed. Hence, absent
                                                                           15     prompt receipt and access to the funds contemplated by this Motion, the Debtor would
                                                                           16     face immediate and irreparable harm and would be forced to terminate operations,
                                                                           17     which would have the drastic effect of putting approximately 54,000 cattle at risk of
                                                                           18     death.
                                                                           19              25.      Tyson is prepared to prepay the Debtor’s estate certain amounts accruing
                                                                           20     postpetition under the Cattle Feeding Agreement in order that the estate will have cash
                                                                           21     on hand. The estate will use that cash to satisfy the obligations set forth in the Budget.
                                                                           22     To the extent that Washington Trust asserts a lien in any cash collateral of the Debtor,
                                                                           23     including the funds expected to be prepaid by Tyson, the Debtor filed the Cash
                                                                           24     Collateral Motion.
                                                                           25              26.      I believe that the Debtor’s proposed use of cash collateral, including any
                                                                           26     funds to be prepaid by Tyson to the Debtor, represents a sound exercise of business
                                                                           27

                                                                           28
                                                                                  DECLARATION OF T. SCOTT AVILA IN SUPPORT OF DEBTOR’S BANKRUPTCY
                                                                                  PETITION AND EMERGENCY “FIRST DAY” MOTIONS-7
eb02fb01j3                                                                        DOCS_SF:104977.2 20375/002

                                                                                21-00141-WLH11           Doc 14   Filed 02/02/21   Entered 02/02/21 11:55:14   Pg 7 of 10
                                                                            1     judgment. I further believe that the Debtor’s decision to access cash collateral is
                                                                            2     entirely consistent with the Debtor’s fiduciary duties to the estate.
                                                                            3              27.      I therefore urge the Court to approve the proposed use of cash collateral
                                                                            4     from Tyson on the terms set forth in the Cash Collateral Motion.
                                                                            5     G.       Cash Management Motion
                                                                            6              28.      Through the Cash Management Motion, the Debtor seeks the entry of
                                                                            7     interim and final orders authorizing the Debtor to continue to use its cash management
                                                                            8     system, including the continued maintenance of its existing bank accounts and
                                                                            9     business forms.
                                                                           10              29.      The relief requested in the Cash Management Motion is sought on an
                                                                           11     emergency basis because the uninterrupted use of the Debtor’s cash management
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12     system is essential to the Debtor’s ability to maximize its postpetition operations and
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13     adjust smoothly to being an operating debtor in possession. Reestablishing and
                                             ATTOR NE YS A T LAW




                                                                           14     reconnecting deposits and billings to new accounts would be impractical, costly, and
                                                                           15     an inefficient use of the Debtor’s resources.
                                                                           16              30.      In the ordinary course of business, the Debtor utilizes an integrated cash
                                                                           17     management system to collect, concentrate, and disburse funds generated by or
                                                                           18     received for its operations (the “Cash Management System”). In broad terms, the
                                                                           19     Debtor’s Cash Management System is similar to the cash management systems used
                                                                           20     by other business operations of a comparable size and complexity.
                                                                           21              31.      The Cash Management System is tailored to meet the Debtor’s operating
                                                                           22     needs as an operator of certain feedlots at which it houses, cares for, and raises cattle
                                                                           23     for the benefit of Tyson. The Cash Management System enables the Debtor to
                                                                           24     efficiently collect and distribute cash generated by its business, pay its financial
                                                                           25     obligations, control and monitor funds available, comply with requirements of its
                                                                           26     financing arrangements, reduce administrative expenses, and obtain accurate account
                                                                           27

                                                                           28
                                                                                  DECLARATION OF T. SCOTT AVILA IN SUPPORT OF DEBTOR’S BANKRUPTCY
                                                                                  PETITION AND EMERGENCY “FIRST DAY” MOTIONS-8
eb02fb01j3                                                                        DOCS_SF:104977.2 20375/002

                                                                                21-00141-WLH11           Doc 14   Filed 02/02/21   Entered 02/02/21 11:55:14   Pg 8 of 10
                                                                            1     balances and other financial data. It is critical that the Cash Management System
                                                                            2     remain intact during this Chapter 11 Case.
                                                                            3              32.      The Cash Management System currently consists of three (3) bank
                                                                            4     accounts (collectively, the “Accounts”), listed on Exhibit A to the Cash Management
                                                                            5     Motion. The Accounts are located Washington Trust Bank, Mechanics Bank, and US
                                                                            6     Bank.       I am informed that each of these banks is designated as an authorized
                                                                            7     depository by the Office of the United States Trustee for Region 18.
                                                                            8              33.      All of the Accounts are operational in nature (e.g., payroll, operating
                                                                            9     disbursements, and operating deposits). As of the Petition Date, the aggregate balance
                                                                           10     of the Accounts was approximately $213,000.
                                                                           11              34.      For the foregoing reasons, I urge the Court to approve the continued use
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12     of the Debtor’s Cash Management System as described in the Cash Management
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13     Motion.
                                             ATTOR NE YS A T LAW




                                                                           14                                  [Remainder of page intentionally left blank]
                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                  DECLARATION OF T. SCOTT AVILA IN SUPPORT OF DEBTOR’S BANKRUPTCY
                                                                                  PETITION AND EMERGENCY “FIRST DAY” MOTIONS-9
eb02fb01j3                                                                        DOCS_SF:104977.2 20375/002

                                                                                21-00141-WLH11           Doc 14    Filed 02/02/21   Entered 02/02/21 11:55:14   Pg 9 of 10
                                                                            1            I declare under penalty of perjury under the laws of the State of Washington
                                                                            2   that the foregoing is true and correct.
                                                                            3

                                                                            4            DATED this 2nd day of February 2021.
                                                                            5

                                                                            6                                                             /s/ T. Scott Avila
                                                                                                                                          T. Scott Avila
                                                                            7

                                                                            8

                                                                            9

                                                                           10

                                                                           11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13
                                             ATTOR NE YS A T LAW




                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                DECLARATION OF T. SCOTT AVILA IN SUPPORT OF DEBTOR’S BANKRUPTCY
                                                                                PETITION AND EMERGENCY “FIRST DAY” MOTIONS-10
eb02fb01j3                                                                      DOCS_SF:104977.2 20375/002

                                                                            21-00141-WLH11            Doc 14   Filed 02/02/21   Entered 02/02/21 11:55:14      Pg 10 of 10
